

115 HR 3654 IH: Rural Opportunities for Broadband in Underserved Settlements and Towns Act
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3654IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mr. Cawthorn (for himself and Mr. Kelly of Mississippi) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo expand access to electromagnetic spectrum for the provision of broadband service in rural areas, and for other purposes.1.Short titleThis Act may be cited as the Rural Opportunities for Broadband in Underserved Settlements and Towns Act or the ROBUST Act.2.Access to electromagnetic spectrum for provision of broadband service in rural areas(a)Evaluation of spectrum use(1)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall conduct an evaluation of all covered licenses that are in effect as of the date of the enactment of this Act in order to determine whether spectrum usage rights under such licenses are unutilized or underutilized in rural areas.(2)Effect of infrastructure deployment on determinationIn conducting the evaluation under paragraph (1), the Commission may not determine that spectrum usage rights are unutilized or underutilized if—(A)in the case of a license that contains terms regarding when the licensee is required to deploy infrastructure or to begin utilizing such spectrum usage rights, the licensee is in compliance with such terms; or(B)in the case of a license that does not contain such terms—(i)the licensee is, at the time when the Commission conducts the evaluation, in the process of deploying infrastructure to utilize such spectrum usage rights; and(ii)after the deployment is complete, the spectrum usage rights will not be unutilized or underutilized.(3)Recommendation to lease unutilized or underutilized spectrum usage rightsIf the Commission determines in the evaluation conducted under paragraph (1) that any spectrum usage rights under a covered license are unutilized or underutilized in a rural area, the Commission shall, not later than 90 days after completing such evaluation, issue a recommendation to the licensee that the licensee lease such unutilized or underutilized spectrum usage rights to other entities for the provision of broadband service in such area, in accordance with subpart X of part 1 of title 47, Code of Federal Regulations (or any successor regulation).(b)Sense of Congress on reduction of license sizesIt is the sense of Congress that, in issuing any covered license (except for a renewal of such a license), the Commission should ensure that the geographic area in which such license permits the use of spectrum is as small as feasible, as determined by the Commission.(c)DefinitionsIn this section:(1)Broadband serviceThe term broadband service means broadband internet access service (as defined in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation)).(2)CommissionThe term Commission means the Federal Communications Commission.(3)Covered licenseThe term covered license means a license for the use of electromagnetic spectrum issued by the Commission under the Communications Act of 1934 (47 U.S.C. 151 et seq.)—(A)under the terms of which a licensee may use such spectrum for the provision of broadband service, regardless of whether such terms expressly refer to the provision of broadband service; and(B)any part of the geographic scope of which includes a rural area, in whole or in part.(4)Rural areaThe term rural area means a county with a population density of fewer than 100 individuals per square mile. 3.Eligibility and performance requirements under the Broadband ReConnect ProgramIn carrying out the broadband loan and grant pilot program authorized under section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 399) (commonly known as the Broadband ReConnect Program, ReConnect Program, or Rural eConnectivity Pilot Program), the Secretary of Agriculture shall—(1)with respect to any award receiving grant assistance under the program, give the highest priority to those projects providing a download speed of at least 25 megabits per second and an upload speed of at least 3 megabits per second;(2)have a licensed engineer or otherwise qualified person available to provide guidance to any new applicant for assistance from the program; and(3)use a portion of the amounts made available for the program to cover the costs incurred by applicants for a loan under the program to prepare required preliminary engineering reports.